Citation Nr: 0433585	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  03-12 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.	Entitlement to service connection for right ear hearing 
loss.

2.	Entitlement to service connection for left ear hearing 
loss.

3.	Entitlement to service connection for tinnitus. 


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1976 to 
November 1979.  He also served in the Army Reserve from 
December 1979 to April 1982, and in the Army National Guard 
from April 1982 to December 1985.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision in which 
the RO denied service connection for bilateral hearing loss 
and for tinnitus.  In February 2003, the veteran filed a 
notice of disagreement (NOD) with the June 2002 decision, and 
a statement of the case (SOC) was issued later that month.  
The veteran filed a substantive appeal in April 2003.  

In August 2004, the veteran and his friend testified during a 
hearing before the undersigned Veterans Law Judge (VLJ) at 
the RO; a transcript of that hearing is associated with the 
claims file.  During the August 2004 hearing, the veteran 
submitted additional evidence consisting of a personnel 
record from service documenting that he was involved in 
aircraft maintenance operations, and accompanied by a waiver 
of RO jurisdiction.  The Board accepts this evidence for 
inclusion in the record.  See 38 C.F.R. 20.1304(b) (2004).  

As discussed in more detail below, the matter of service 
connection for hearing loss involves separate theories of 
entitlement with respect to right and left ear hearing loss; 
hence, the  Board has  recharacterized the claim for service 
connection bilateral hearing loss as encompassing the two 
issues on the title page.   

For the reasons expressed below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.





REMAND

The Board's review of the claims file reveals that additional 
RO action on each of the claims on appeal, is warranted.  

Initially, the Board notes that service connection may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The underlying 
disorder, as opposed to the symptoms, must be shown to have 
worsened in order to find aggravation.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.                38 
C.F.R. § 3.306(b).

In the instant case, the medical evidence shows that ,on 
audiological evaluation at entrance into active duty, pure 
tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
5
10
LEFT
20
5
0
45
60

At this time, the veteran's PULHES profile was adjusted from 
1 to 2 under the category of hearing.  (PULHES is the six 
categories into which a physical profile is divided.  The P 
stands for physical capacity or stamina; the U for upper 
extremities; the L for lower extremities; the H for hearing 
and ear; the E for eyes; and the S stands for psychiatric.  
The number 1 indicates that an individual possesses a high 
level of medical fitness and, consequently is medically fit 
for any military assignment.)  A December 1976 physical 
profile record confirms the assignment of a 2 under the 
hearing category of the veteran's PULHES profile, due to high 
frequency hearing loss in the left ear.  Also noted were 
permanent restrictions for any duty assignments requiring 
excellent hearing, or significant noise exposure other than 
that required for qualification firing, and then only with 
properly fitted ear protection.   

At separation from active duty, audiological evaluation 
revealed pure tone thresholds, as follows:




HERTZ


500
1000
2000
4000
RIGHT
15
25
25
25
LEFT
25
30
30
70

The veteran also reported at this time experiencing constant 
ringing in both ears.

On audiological evaluation in April 1982 for enlistment in 
the Army Reserve, pure tone thresholds, in decibels, were:







HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
5
10
LEFT
10
5
5
65
70

More recently, on VA examination in April 2002 for ear 
disease, the veteran complained of decreased hearing that was 
worse in the left ear, as well as of constant bilateral 
tinnitus that occasionally kept him awake at night.  The 
veteran reported that he had difficulty with the left ear 
before service, but that his hearing had worsened since 
service.  There were no audiograms conducted at this time, 
and the veteran's claims file was not available for review.  
The examiner diagnosed bilateral senorineural type hearing 
loss with tinnitus that was most likely due to in-service 
noise exposure, and referred the veteran to a VA audiologist.          

On examination in May 2002 by an audiologist, the veteran 
reported an onset of left ear hearing loss prior to service, 
with unknown cause.  He also reported a history of noise 
exposure while in service, and that he did utilize hearing 
protection.  He further stated that his tinnitus had an onset 
sometime during service.  On physical examination, a tinnitus 
match revealed the pitch of the veteran's tinnitus to be 
approximately at 2000 Hertz with a loudness level of 7 to 9 
decibels above threshold.  On audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
45
60
LEFT
5
5
20
75
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
The examiner stated as his diagnosis that based on the 
documented hearing loss at enlistment, no significant 
decrease in hearing while in active duty for both ears, and 
lack of documentation regarding tinnitus, it was less likely 
than not that hearing loss and tinnitus were related to the 
veteran's service.  

While  the audiometric data obtained on VA examination in May 
2002 appears to reflect hearing loss recognized as a 
disability for VA purposes (pursuant to 38 C.F.R. §3.385 
(2004) in the right ear and the left ear,  the Board finds 
that the medical evidence of record is not sufficient to 
determine the extent of any medical relationship between 
current hearing loss in each ear and service.  

As regards the claim for left ear hearing loss, the Board 
notes that the veteran's entrance examination clearly 
indicates the presence of left ear hearing loss; hence, it 
does not appear that the veteran is entitled to the 
presumption of soundness as to left ear hearing loss.  In 
light of the evidence indicating that the veteran's left ear 
hearing loss pre-existed service, it is necessary to consider 
whether, and the extent to which, any pre-existing hearing 
loss in the left ear was aggravated as a result of in-service 
injury or disease during active military service.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  However, the May 2002 
opinion from a VA audiologist (in connection with the only 
comprehensive evaluation of the veteran's claimed hearing 
loss that included audiometric testing and review of the 
claims file) did not clearly consider the extent of any 
relationship between current left ear hearing loss and 
service (to include the noise exposure from working in 
proximity to military aircraft, artillery fire, and military 
trucks without hearing protection, as the veteran recently 
has expounded upon).  

As regards hearing loss in the right ear, the Board notes 
that such condition was not noted at service entrance; hence, 
it appears that the veteran is entitled to the presumption of 
soundness as to right ear hearing loss.  Moreover, medical 
opinion to evaluate this claim-to include an opinion as to 
whether any current hearing loss is the result of disease or 
injury incurred in service-is needed.  The Board points out 
that the May 2002 VA audiologist's conclusions on the matter 
of nexus were based on evaluation of any in-service hearing 
loss in both ears, rather than hearing loss specifically 
affecting the right.  

With respect to the claimed tinnitus, the May 2002 
audiologist has opined that the veteran's current tinnitus is 
less likely than not related to service, based on the lack of 
in-service documentation regarding tinnitus; however, a 
review of the veteran's separation examination does reflect a 
complaint of ongoing ringing in both ears.  Given this in-
service complaint, as well as the veteran's recent 
contentions pertaining to in-service noise exposure, a 
medical examination would be helpful as to whether there is a 
nexus between current tinnitus and service.         

Hence, the RO should arrange for the veteran to undergo VA 
examination, by an otolaryngologist (ear, nose and throat 
physician), at an appropriate medical facility, preferably, 
at the Illiana Health Care System, a VA Medical Center (VAMC) 
in Danville, Illinois (hereinafter referred to as the 
Danville VAMC), as requested.  The veteran is hereby notified 
that failure to report to any such scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2004).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the Danville VAMC.  

Prior to arranging for the veteran to undergo VA examination, 
the RO must obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the Danville VAMC 
dated from August 2001 to June 2002.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Danville VAMC from June 
2002, following the procedures prescribed in 38 C.F.R. 
§ 3.159 (2004) as regards requesting records from Federal 
facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); see also Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the Danville 
VAMC all outstanding medical records 
pertaining to the veteran's claimed right 
and left ear hearing loss, and tinnitus, 
from June 2002 to the present.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2004) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.	The RO should send to the veteran a 
letter requesting that the veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.  

4.	After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, the RO should arrange for 
the veteran to undergo an appropriate VA 
examination by an otolaryngologist (ear, 
nose and throat physician) to obtain 
information as to the nature and likely 
etiology of any current right ear hearing 
loss, left ear hearing loss, and tinnitus, 
preferably, at the Danville VAMC.  The 
entire claims file must be made available 
to the physician designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail. 

For each ear, the examiner should 
specifically indicate whether the veteran 
currently has hearing loss to an extent 
recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels 
or greater; or speech recognition scores 
using the Maryland CNC Test of less than 
94 percent).  The examiner should also 
clearly indicate whether the veteran 
currently suffers from tinnitus.

With respect to any current right ear 
hearing loss disability, the physician 
should offer an opinion, based on 
examination findings and review of the 
record, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that such 
disability was incurred, or is the result 
of injury or disease incurred, in 
service, to specifically include alleged 
noise exposure from military aircraft, 
artillery fire, and trucks, without 
hearing protection. 

With respect to any current left ear 
hearing loss disability, the physician 
should offer an opinion as to whether it 
is at least as likely as not that such 
current disability is due to aggravation 
(i.e., permanent increase in severity 
beyond the natural progress of the 
condition) of the hearing loss present at 
induction by in-service service injury or 
disease, to specifically include alleged 
noise exposure from military aircraft, 
artillery fire, and trucks, without 
hearing protection.  

With respect to any currently 
demonstrated tinnitus, the physician 
should offer an opinion as to it is at 
least as likely as not that any such 
disability is the is the result of in-
service injury or disease, to 
specifically include alleged noise 
exposure from military aircraft, 
artillery fire, and trucks, without 
hearing protection 

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to the 
veteran by the Danville VAMC.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claims for service 
connection for right ear hearing loss, 
left ear hearing loss, and tinnitus in 
light of all pertinent evidence and legal 
authority.  

8.	If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran an appropriate supplemental SOC 
(SSOC) that includes citation to all 
additional legal authority considered and 
clear reasons and bases for all 
determinations, and affords him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).

